UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 000-26383 CoreStream Energy, Inc. (Exact name of Registrant as specified in its charter) NEVADA000-2638388-0325940 State or other Jurisdiction of(Commission File(IRS Employer Incorporation or organization)Number)I.D. No.) 9550 Warner Avenue, Suite 250, Fountain Valley, CA 92708 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (714) 418-1700 (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 1,390,162,856 shares as of February 25, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements F1 - F-4 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures About Market Risk 14 Item 4: Controls and Procedures 14 PART II - OTHER INFORMATION Item 1: Legal Proceedings 14 Item 1A: Risk Factors 15 Item 2: Unregistered Sales of Equity Securities 16 and Use of Proceeds 16 Item 3: Defaults Upon Senior Securities 16 Item 4: Submission of Matters to a Vote of Security Holders 16 Item 5: Other Information 16 Item 6: Exhibits 16 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CoreStream Energy, Inc. and Subsidiaries (Formerly Zealous, Inc.) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 (audited) F-1 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) F-2 Consolidated Statement of Stockholders' Deficit for the three months ended March 31, 2010 (unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) F-4 Notes to Consolidated Financial Statements as of March 31, 2010 (unaudited)
